Title: To George Washington from Myles Cooper, 2 July 1773
From: Cooper, Myles
To: Washington, George



Dear Sir,
King’s College, New York, 2d July 1773.

I recd Your’s the day before Yesterday Unfortunately, Mr Custis himself, having taken it from the Man employ’d by the Post Master to carry Letters about, brought it to me: so that I gave the inclosed to him immediately, little suspecting the mournful Contents. The Shock, You may suppose, was severe: however he is grown much more composed; & I hope his good Sense and Christian Fortitude, in a reasonable Time will perfect the Cure.
He lives now altogether in the College, and dines with the Professors and myself in the College-hall. He has fitted up a Room in a neat plain Taste, attends his Instructors punctually,

and I doubt not will make a Proficiency equal to the warmest Wishes and Expectations of his best Friends. At present, indeed, as must be expected, his Mind is not in a State to admit of any Intenseness of Application; but I am persuaded, as his Grief wears off he will do every Thing that is reasonably to be expected from a young Gentleman in his Situation. He has already gained much upon the Affections of his Instructors; which is a Circumstance that cannot fail of producing very beneficial Effects, with Regard both to his Learning and Happiness, during his Residence in this place.
I fancy he will not chuse to write to You himself for a few Days; but he has desired me to inform You that his Situation among us is perfectly agreeable. I have the Honour to be, good Sir, yr most obedt and obliged Servt &c.

M. Cooper

